IN THE UNI'I`ED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

.IUDY GIOIOSO,
Plaintilf,
Civil Action No. ADC~16-384l

VS.

THOROUGHGOOD’S TRANSPORT, LLC
and MICHAEL D. BAILEY,

Defendants.

*'I'****'I'**~I'*

*******#********************

MEMORANDUM OPINION

There are currently three pending motions before the Court. First, Defendants
Thoroughgood’s Transport, LLC and Michael D. Bailey (collectively, “Defendants") filed a
Motion in Limine (“Defendants’ First Motion in Limine”) (ECF No. 63), seeking to preclude Dr.
Steven C. Ludwig, a spinal surgeon that operated on Plaintiff Judy Gioioso, from serving as an
expert witness at trial. ECF No. 63 at l. Defendants filed a second Motion in Limine
(“Defendants’ Second Motion in Limine”) (ECF No. 64), seeking to preclude PlaintiH` from
offering photographs of her vehicle taken after the accident and from referring to the vehicle as
“totaled” during trial. ECF No. 64 at l. Defendants filed a third Motion for Separate Trial (ECF
No. 65), requesting that the Court bifurcate the trial for Count III (Negligent Entrustment against
Thoroughgood's Transpoit, LLC) from the trial for Count I (Negligence against Mr. Bailey) and
Count II (Respondeat Superior against 'l`horoughgood’s 'l`ransport, LLC) on the basis that one
trial on all counts would prejudice Defendants. ECF No. 65 at 1-2. After considering each of
the motions and the responses thereto, the Court finds that no hearing is necessary. See Loc.R

105.6 (D.Md. 2016). For the reasons set forth herein, the Court will RESERVE ruling on

Defendants’ First Motion in Limine (ECF No. 63) until trial, DENY Defendants’ Second Motion
in Limine (ECF No. 64), and DENY Defendants’ Motion for Separate Trial (ECF No. 65).
FACTIJAL BACKGROuNo

This lawsuit arises out of a motor vehicle accident that occurred on July 2l, 2014 near the
intersection of Route 50 and Golf Course Road in Worchester County, Maryland. ECF No. l at
2. ln her Cornplaint, Plaintiff` alleges that Mr. Bailey, as an employee of Defendant
'I`horoughgood’s Transport, LLC, negligently drove his motor vehicle into the rear of her car,
which was lawfully stopped at the intersection. Id. As a result, Plaintifi` alleges that she
sustained physical injuries that required her to undergo three surgeries and incurred substantial
medical expenses. ld. at 3; see ECF No. 63-l.

PROCEDURAL BACKGROUNI)

On November 30, 2016, Plaintiff` filed suit in this Court against Defendants alleging
negligence against Mr. Bailey, as well as vicarious liability and negligent entrustment against
'I'horoughgood’s Transport, LLC. ECF No. l. On December 7, 2016, the Defendants filed
separate answers to the Complaint, each denying liability.l ECF Nos. 5, 6.

On October 1, 2018, Defendants filed the three pending motions. First, Defendants filed
Defendants’ First Motion in Limine to preclude Dr. Steven C. Ludwig from serving as an expert
witness for Plaintiff` at trial. ECF No. 63. Next, Defendants filed Defendants’ Second Motion in
Limine to preclude Plaintiff` from offering photographs of the condition of her vehicle after the

accident and from referring to the vehicle as “totaled” during the u'ial. ECF No. 64. Lastly,

 

l On December 22, 2016, in accordance with 28 U.S.C. § 636 and Local Rules 301 and 302 of
the United States District Court for the District of Maryland and upon consent of all parties, this
case was transferred to United States Magistrate Judge A. David Copperthite for all proceedings
ECF No. 12.

Defendants filed the Motion for Separate Trial, seeking bifurcation of Count IlI for Negligent
Entrustment from Counts l and ll, for Negligence and Respondeat Superior. ECF No. 65.
Plaintifi` opposed each of these motions on October 18, 2018.2 ECF Nos. 71, 72, 73. Defendants
filed a reply regarding the Motion for Separate Trial on October 23, 2018. ECF No. 78.

These matters are now fully briefed and the Court has reviewed Defendants’ Motions, as
well as the responses thereto. For the foregoing reasons, ruling on Defendants’ First Motion in
Limine (ECF No. 63) will be reserved until trial. Defendants’ Second Motion in Limine (ECF
No. 64) is DENIED. Defendants’ Motion for Separate Trial (ECF No. 65) is DENIED.

DISCUSSION
A. Defendants’ Motions in Limine
l. Standard of Review

“A motion in limine seeks ‘to exclude anticipated prejudicial evidence before the
evidence is actually offered.”’ Changzhou Kaidi Elec. Co., Ltd. v. Okin Am., !nc., 102 F.Supp.3d
740, 745 (D.Md. 2015) (quoting Luce v. United States, 469 U.S. 38, 40 n.2 (1984)). “Such
motions are ‘designed to narrow the evidentiary issues for trial and to eliminate unnecessary trial
interruptions.”’ ld. (quoting Louzon v. Ford Motor Co., 718 F.3d 556, 561 (6th Cir. 2013)). “A
motion in limine to exclude evidence . . . should be granted only when the evidence is clearly
inadmissible on all potential grounds.” Emami v. Bolden, 241 F.Supp.3d 673, 681 (E.D.Va
2017) (citations and internal quotation marks omitted). “A ruling on a motion in limine is no

more than a preliminary or advisory opinion that falls entirely within the discretion of the [trial]

 

z Pursuant to Local Rule 105.2(a), “all memoranda in opposition to a motion shall be filed within
fourteen (14) days of the service of the motion.” Loc.R. 105.2(a) (D.Md. 2016). Defendants’
motions were filed and electronically served on Plaintiff on October l, 2018. ECF Nos. 63, 64,
65. Therefore, Plaintif`f`s responses were required to be filed no later than October 15, 2018 in
order to be timely. Nevenheless, the Court has considered Plaintiff`s responses as there was no
objection by Defendants.

coun.” Adams v. NVR Homes. Inc., 141 F.Supp.2d 554, 558 (D.Md. 2001) (citing United Stares
v. Yannott, 42 F.3d 999, 1007 (6th Cir. 1994)).
2. Defendants’ First Motion in Limine

On October l, 2018, Defendants filed the First Motion in Limine, seeking to preclude Dr.
Steven C. Ludwig, a spinal surgeon that operated on Plaintiff in April 2018, from testifying as an
expert at trial regarding the causal relationship between the surgeries and the motor vehicle
accident. ECF No. 63-2 at 1. Defendants contend that Plaintiff failed to name Dr. Ludwig as a
treating physician or an expert in her mandatory disclosures made pursuant to Federal Rule of
Civil Procedure 26(a)(2) and, therefore, should be precluded from calling Dr. Ludwig at trial. Id.
at 2-3. In her response, Plaintiff states that “Dr. Ludwig in all likelihood will not be called as a
witness” because he “refuses to take a position that could result in his having to be called as a
witness.” ECF No. 72 at l. Accordingly, the Court declines to rule on Defendants’ First Motion
in Limine unless Dr. Ludwig is called to testify at trial.

3. Defendants’ Second Motion in Limine

Defendants also filed the Second Motion in Limine, seeking to preclude Plaintiff from
offering “[p]hotographs of Plaintiff’s motor vehicle after the accident” and “[t]estimony or
references to the fact that Plaintiff’s vehicle was ‘totalled’ [sic] after the accident.” ECF No. 64
at l. As to the photographs of Plaintiff s vehicle, Defendants contend that such photographs “are
neither relevant nor material as they show both old damage to Plaintiff`s vehicle as well as
damage allegedly attributable to the accident.” Id. As to testimony or references to the vehicle
being "totaled,” Defendants contend that such a description “is neither relevant nor material, and

is prejudicial.” ld at 1-2.

F ederal Rule of Evidence 401 provides that evidence is relevant if “it has any tendency to
make a fact more or less probable than it would be without the evidence" and if “the fact is of
consequence in determining the action.” Fed.R.Evid. 401. However, pursuant to Federal Rule
of Evidence 403, “[t]he court may exclude relevant evidence if its probative value is
substantially outweighed by a danger of one or more of the following: unfair prejudice,
confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting
cumulative evidence.” Fed.R.Evid. 403.

Photographs of Plaintrf"s Vehicle Afier the Accident

In addition to arguing that the photographs of Plaintifi`s vehicle after the accident are
irrelevant and immaterial, Defendant relies upon a Maryland Court of Appeals case, Mason v.
Lynch, 878 A.2d 588 (Md. 2005), to argue that the photographs should not be admitted because
they “do not depict the condition of the motor vehicle as a result of the accident alone.” ECF
No. 64-1 at 2. Rather, Defendant asserts that “Plaintiff had unrepaired damage in excess of
$1,000.00 as a result of a prior accident to the rear of her motor vehicle.” Id.

ln Mason v. Lynch, the Maryland Court of Appeals upheld admission of photographs
depicting damage to the plaintiffs vehicle, noting that “photographs and testimony, showing or
describing vehicular damage or the nature of the impact, are relevant with respect to the personal
injuries suffered in a motor vehicle accident and, in the trial judge’s discretion, are admissible.”
878 A.2d at 598. The Court of Appeals explained its reasoning as follows:

[T]he plaintiff herself testified that the photographs at issue
accurately represented the damage done to her automobile as a
result of the accident None of the reasons for excluding the
photographs recognized by Maryland law is applicable in this case.
The photographs allowed the jury to visualize the nature of the

accident The testimony . . . described . . . the minimal damage to
[an] automobile, . . . and the damage to [defendant]’s vehicle

consisting only of paint scratches. The photographs illustrated
these descriptions and this testimony.

Id. at 597-98 (footnotes and internal quotation marks omitted).

Here, as stated in Mason, the photographs of PlaintiH`s vehicle taken after the accident
are relevant to the injuries Plaintiff allegedly suffered. Furthermore, PlaintiB` asserts that she
“will testify that the photographs of her motor vehicle are fair and accurate depictions of the
vehicle following the accident.” ECF No. 71 at l. Although they may show pre-existing
damage to Plaintiff`s vehicle not attributable to the accident, the photographs will permit the jury
to visualize the nature of the accident in conjunction with the testimony that will be provided.
Additionally, Defendants are free to present evidence or cross-examine the witness to show that
the damage depicted in the photographs was not solely caused by the accident. Accordingly,
Defendants’ Second Motion in Limine as to exclusion of the photographs is DENlED.

Testimony or Re_krences to Plainlij”s Vehicle Being “Totaled "

Defendants also seek to preclude Plaintiff from describing her vehicle as “totaled”
because the description “does not accurately reflect the nature and extent of the damage to the
vehicle" and “generates significant issues of unfair prejudice and/or confusion, particularly when
the damage to the vehicle was caused by two (2) accidents, not one.” ECF No. 64-1 at 4-5.

As discussed, Federal Rule of Evidence 403 permits a court to exclude relevant evidence
where the probative value of the evidence is outweighed by its prejudicial eH`ect. Fed.R.Evid.
403. “The decision to exclude relevant evidence pursuant to Rule 403 is committed to the sound
discretion of the trial court." Adams v. NVR Homes, Inc., 141 F.Supp.2d 554, 558 (D.Md. 2001)
(citations omitted). “[T]he Fourth Circuit has indicated that it generally favors admissibility, and
will find undue prejudice only if there is a genuine risk that the emotions of a jury will be excited

to irrational behavior, and this risk is disproportionate to the probative value of the offered

evidence.” Id (citations and internal quotation marks omitted). “If evidence is probative, ‘the
balance under Rule 403 should be struck in favor of admissibility, and evidence should be
excluded only sparingly.”’ Id. (quoting United Slates v. Aramony, 88 F.3d 1369, 1378 (4th Cir.
1996)).

Precluding Plaintiff from testifying or referring to her vehicle as “totaled” in this case
would be contrary to Fourth Circuit precedent as well as the intent of Rule 403. See, e.g., United
S!ates v. Wells, 163 F.3d 889 (4th Cir. 1998) (noting the Court of Appeals for the Fourth
Circuit’s preference for admissibility of evidence). Defendants’ concern that the adjective
“totaled” will mislead the jury or lead to confusion of the issues is unpersuasive, and Defendants
present no other specific examples of unfair prejudice that would occur. Moreover, this Court
again notes that Defendants are free to attack Plaintiff’s characterization of the damage.
Accordingly, Defendants’ Second Motion in Limine as to exclusion of testimony or references to
Plaintiff`s vehicle being “totaled” is DENIED.

B. Defendants’ Motion for Separate Trial
l. Standard of Review

Defendants’ Motion for Separate 'I`rial (ECF No. 65) implicates Rule 42(b) of the Federal
Rules of Civil Procedure, which provides: “For convenience, to avoid prejudice, or to expedite
and economize, the court may order a separate trial of one or more separate issues, claims,
crossclaims, counterclaims, or third-party claims. When ordering a separate trial, the court must
preserve any federal right to a jury trial.” Fed.R.Civ.P. 42(b). “Similar to the decision to
consolidate, the decision to order separate trials is within the Court’s ‘sound discretion.”’ Wood
v. Walton, Nos. WDQ-09-3398, WDQ-10-3422, 2012 WL 6137622, at *3 (D.Md. Dec. 7, 2012)

(quoting Bowie v. Sorrell, 209 F.2d 49, 51 (4th Cir. 1953)). “Although complex issues may

justify bifurcation, separating issues for trial is not to be routinely ordered.” Id. (footnote and
internal quotation marks omitted).
2. Defendants’ Motion for Separate Trial

In addition to the Motions in Limine previously addressed, Defendants also filed the
Motion for Separate Trial on October l, 2018, requesting that the Court bifurcate the trial for
Count lII, Negligent Entrustrnent, from the trial for Counts 1 and H, Negligence and Respondeat
Superior. ECF No. 65 at 1. Specifically, Defendants argue that holding trial on Count 111 with
the other counts “would unduly prejudice the Defendants as it would . . . involve the admission
of prior accidents, traffic violations and other prior alleged misconduct on the part of [Mr.
Bailey]” and that “such evidence would not be admissible in the trial of Counts I and Il.” Id. at
1-2. Defendant further contends that trial on Count 111 is unnecessary and should be severed
until Counts 1 and 11 are resolved as the outcome on those counts may obviate the need for trial
on Count III. ECF No. 65-1 at 1-3.

As noted, separate trials are permissible in a limited number of instances pursuant to
Federal Rule of Civil Procedure 42(b), but “bifurcation is the exception rather than the rule in
civil cases.” Cherdak v. Stride Rite Corp., 396 F.Supp.2d 602, 604 (D.Md. 2005). Defendants
rely on Dawson v. Prr'nce George ’s County, 896 F.Supp. 537 (D.Md. 1995), a federal civil rights
case brought pursuant to 42 U.S.C. § 1983 in which bifurcation of claims was ordered, in support
of their argument for separate trials. Defendants’ reliance on Dawson is misplaced, however, as
“[t]his Court has consistently held that in the context of Section 1983 claims, bifurcation . . . is
appropriate and often desirable.” Burgess v. Balt. Police Dept., No. RDB-15-0834, 2016 WL
1159200, at *2 (D.Md. Mar. 23, 2016). Unlike Section 1983 claims, this Court has no such

preference for bifurcation of counts in a personal injury context. Furthermore, Defendants’

concerns regarding prejudice are unpersuasive These concerns can easily be alleviated with an
instruction to the jury as to which evidence is to be considered for each count. Accordingly, the
Court DENIES Defendants’ Motion for Separate Trial.
M_U
For the reasons set forth in this Memorandum Opinion, the Court reserves ruling on
Defendants‘ First Motion in Limine (ECF No. 63), and Defendants’ Second Motion in Limine
(ECF No. 64) is DENIED. Furthermore, pursuant to Federal Rule of Civil Procedure 42(b),

Defendant’s Motion for Separate Trial (ECF No. 65) is DENIED. A separate order will follow.

uaw cl 201 a Ab/§.=--=:_

A. David Copperthiter
United States Magistrate Judge

